Citation Nr: 1434958	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-18 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for retinopathy, as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the left hand, as secondary to type II diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the right hand, as secondary to type II diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the left foot, as secondary to type II diabetes mellitus.

6.  Entitlement to service connection for peripheral neuropathy of the right foot, as secondary to type II diabetes mellitus.

7.  Entitlement to service connection for peripheral neuropathy of the left arm, as secondary to type II diabetes mellitus.

8.  Entitlement to service connection for peripheral neuropathy of the right arm, as secondary to type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).  In April 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The issues of entitlement to service connection for retinopathy and peripheral neuropathy of the bilateral hands, feet, and arms are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides while serving as a fire protection specialist in Thailand.  

2.  The Veteran has diabetes mellitus. 


CONCLUSION OF LAW

The criteria for establishing service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for diabetes mellitus, which constitutes a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duties to notify or assist is necessary.

A Veteran who is exposed to Agent Orange or other herbicides during service and develops certain diseases, such as type II diabetes, will be service-connected for such disorder.  38 C.F.R. § 3.309(e) (2013).  In this case, the diagnosis of diabetes is not in dispute.  Numerous VA treatment records show diagnoses of diabetes mellitus.  Thus, if exposure to herbicides is established service connection would be warranted.

VA's Compensation Service has determined that special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This process is detailed in VA's Adjudication Manual.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10.q.  In relevant part, the manual indicates that if a Veteran served in the U.S. Air Force at the Royal Thai Air Force Base in Nakhon Phanom during the Vietnam Era, and credible evidence reflects that the Veteran's duties placed him or her near the air base perimeter, herbicide exposure should be conceded.   While the Board is not bound by this VA manual, the manual is instructive.  See 38 C.F.R. § 19.5 (2013).  

Service treatment records verify that the Veteran served in the Air Force at Nakhon Phanom Air Base during the Vietnam Era.  His military occupational specialty was fire protection specialist.  A performance report reflects that during such service he assisted in extinguishing aircraft and structural fires, performed rescue, overhaul and salvage operation, checked for fire hazards while on ramp patrol, assisted in the maintenance and inspection of fire fighting vehicles, and performed normal station cleaning duties.   

The Veteran testified that during the course of his duties he was near the perimeter on multiple occasions.  For example, he testified that sometimes his truck would wait at the ready near the perimeter, training exercises took place near the fence, and that he had to respond to plane crashes near the perimeter.  Board Hearing Tr. at 4-7.  

The Board finds no reason to doubt the credibility of the Veteran's testimony that his duties in Thailand brought him near the base perimeter on numerous occasions.  Importantly, the duties listed in his service performance reports generally match up to the specific tasks the Veteran testified to performing.  Given the above, the Board finds that with reasonable doubt resolved in favor of the Veteran, the Veteran was exposed to herbicides during service.  

As the Veteran was exposed to herbicides during service and now has diabetes mellitus, service connection for diabetes mellitus is warranted.  See 38 C.F.R. § 3.309(e).  


ORDER

Entitlement to service connection for diabetes mellitus is granted.


REMAND

As this decision grants service connection for diabetes mellitus, further development is warranted regarding the remaining claims for service connection secondary to diabetes mellitus.

Specifically, VA examinations are necessary to determine if the Veteran has peripheral neuropathy or an eye disorder caused or aggravated by his now service-connected diabetes mellitus. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurological examination to determine if he has neuropathy of any extremity, and if so to obtain an opinion as to whether such is possibly related to service-connected diabetes mellitus.  The entire claims file (both the paper file and any electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should address whether the Veteran has neuropathy of any extremity.  For each diagnosed neuropathy, the examiner is asked to provide an opinion as to whether such is at least as likely as not (50 percent probability or greater) caused or aggravated by service-connected diabetes mellitus.  A rationale for all opinions expressed should be provided.

2.  Schedule the Veteran for a VA eye examination to determine if any current eye disorder is related to service-connected diabetes mellitus.  The entire claims file (both the paper file and any electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should list all current eye disorders.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current eye disorder is caused or aggravated by service-connected diabetes mellitus.  A rationale for all opinions expressed should be provided.

3.  Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


